The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and placed him on enhanced supervised probation. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying incident was a particularly violent robbery, and, although appellant does not have prior conflicts with the law, he has a very serious school disciplinary record.
*410Accordingly, the court properly concluded that appellant was in need of the duration and scope of supervision accorded by enhanced supervised probation. Concur — Gonzalez, EJ., Tom, Sweeny, Renwick and Román, JJ.